Title: From George Washington to William Shippen, Jr., 28 January 1777
From: Washington, George
To: Shippen, William Jr.



Dear Sir
Head Quarters Morris Town 28th Jany 1777

In your last you mentioned your Intention of innoculating all the Recruits who had not had the small Pox, this would be a very Salutary Measure if we could prevent them from bringing the Infection on to the Army, but as they cannot have a change of Cloathes, I fear it is impossible. We shall soon have the Troops from the Eastward, and as few of them have had that disorder, we should have a great part of our Army laid down. I have therefore ordered Genl Gates to suffer no more of the Southern Troops to come into Philada but to march them to Germantown and let them remain there untill they are equipped and ready to march. All that now have the disorder, to be perfectly cured, and before they are suffered to join the Army, to have new Cloaths if possible, and if not the old ones well washed, aired and smoaked.
As I would wish to have the small pox intirely out of Philada suppose all the patients that could be removed, were carried down to the Hospital upon the province Island, and make that in future the small pox Hospital, except their Numbers should be too great. I am Dear Sir yrs &c.

P.S. The Barracks upon Fort Island may be likewise made use of.

